DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 03/05/2021.  
Claims 1-9 are pending in the case.  Claims 1, 8, and 9 are independent claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
                                                                                                                                                                                                      
Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 8, and 9 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record Soin et al. (US 2005/0273713 A1), Microsoft PowerPoint 2013 (“Microsoft PowerPoint 2013 Fundamentals Workshop,”), and Csulits et al. (US 8,944,234 B1), and Hyde-Moyer et al. (US 9,147,275 B1) fail to clearly teach or fairly suggest the combination of following limitations: 

displaying a character string as a result of the character recognition processing on the character string image; 

wherein the found first character string is different from the displayed character string in the selected one character, 
wherein the found second character string is different from the displayed character string in a predetermined number of characters that include the selected one character and another character, and 
wherein the predetermined number is two or three; 
displaying at least one correction candidate character for the selected one character based on the found first character string and the found second character string; and 
correcting, when one of the displayed at least one correction candidate character is selected by the user, the character string displayed as the result of the character recognition processing using the selected correction candidate character.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Alves et al. (US 2015/0049914 A1) – the invented system includes hardware and processes to allow accurate reading of license plates on a vehicle typically moving at high speeds on a road (see ¶ 0038).  The system comprises data collected allows for grouping 20 of transactions for the same vehicle across multiple transactions (see ¶ 0041). OCR is used to recognized characters in the images (see ¶ 0041).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.